Exhibit 1.1 SUNTRUST MORTGAGE SECURITIZATION, LLC Mortgage-Backed Pass-Through Certificates UNDERWRITING AGREEMENT [], 200[ ] [Name and Address of the Representative of the Underwriters] Ladies and Gentlemen: 1.Introduction.SunTrust Mortgage Securitization, LLC, a Delaware limited liability company (the “Depositor”), proposes to sell to the several underwriters listed in Schedule II (the “Underwriters”) for which [] is acting as representative (the “Representative”), the class principal amount or class notional amount of the SunTrust [], Series 200[]-[] Mortgage-Backed Pass-Through Certificates (the “Certificates”), identified in the pricing supplement, a form of which is attached hereto as Schedule I (“the Pricing Supplement”) to be issued pursuant to a Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”), by and among SunTrust Mortgage Securitization, LLC, a Delaware limited liability company as depositor, SunTrust Mortgage, Inc., as servicer (the “Servicer”), SunTrust Bank, as custodian (the “Custodian”), a master servicer (the “Master Servicer”), a trustee (the “Trustee”), and a trust administrator (the “Trust Administrator”). The Certificates will generally be payable out of the cash flows attributable to the property of the Issuing Entity, which will consist of one or more pools of mortgage loans (the “Mortgage Loans”) and certain related property to be conveyed to the Issuing Entity by the Depositor.The Mortgage Loans will be conveyed by the Depositor on the Delivery Date (as defined in Section 3 below) pursuant to one or more mortgage loan purchase agreements (each, a “Mortgage Loan Purchase Agreement”), by and between SunTrust Mortgage, Inc. and any other party identified as a seller of the Mortgage Loans (each referred to herein as a “Seller”) and the Depositor.On the Delivery Date, the Depositor will convey the Mortgage Loans to the Issuing Party pursuant to the Pooling and Servicing Agreement.The Certificates are more fully described in the Registration Statement (as such term is defined in Section 2(a)), which the Depositor has furnished to the Underwriters. This Underwriting Agreement (this “Agreement”) includes the terms and conditions governing the offering and sale of Certificates from the Depositor to the Underwriters.Upon the execution and delivery of this Agreement, the Representative and the other Underwriters identified on Schedule II hereto agree to become obligated to purchase Certificates from the Depositor.Schedule I of this Agreement identifies the price at which such Certificates are to be purchased by the Representative and each of the Underwriters from the Depositor, the aggregate amount of Certificates to be purchased by the Representative and each Underwriter and any other Underwriter identified on Schedule I attached hereto and the initial public offering price or the method by which the price at which such Certificates are to be sold will be determined.Schedule I may be amended, modified or supplemented from time to time upon the mutual agreement of the parties hereto to reflect changes to the pricing and structural terms of the transaction.Capitalized terms used herein and not otherwise defined herein, shall have the meanings set forth in the Pooling and Servicing Agreement. 2.Representations and Warranties of the Depositor.The Depositor represents and warrants to each of the Underwriters as of the date hereof and as of the Delivery Date: (a)A registration statement on Form S-3 (File Number 333-), including such amendments thereto as may have been required on the date hereof relating to the Certificates, has been filed with the Securities and Exchange Commission (the “Commission”) and such registration statement, as amended, has become effective under the Securities Act of 1933 (the “Act”).Such registration statement, as amended to the date of this Agreement meets the requirements set forth in Rule 415(a)(1) under the Act and complies in all other material respects with such rule.Such registration statement, as amended and all documents incorporated therein by reference relating to the Certificates is hereinafter referred to as the “Registration Statement.” A prospectus (the “Base Prospectus”) and prospectus supplement with respect to the offering of the Certificates (the “Prospectus Supplement”) shall be filed with the Commission pursuant to Rule 424 (b) of the rules and regulations of the Commission promulgated under the Act (the “Rules and Regulations”) shall be collectively referred to herein as the “Prospectus.”References made herein to the Prospectus also shall be deemed to include any documents incorporated by reference therein pursuant to Item 12 of Form S-3 under the Act as of the date of the Prospectus, and any reference to any amendment or supplement to the Prospectus shall be deemed to include any document filed under the Securities Exchange Act of 1934 (the “Exchange Act”) after the date of the Prospectus and incorporated by reference in the Prospectus and any reference to any amendment to the Registration Statement shall be deemed to include any report of the Depositor filed with the Commission pursuant to Section 13(a) or 15(d) of the Exchange Act after the Effective Time (as defined below) that is incorporated by reference in the Registration Statement. (b)The Depositor proposes to file with the Commission pursuant to Rule 424 under the Act a Prospectus Supplement relating to the Certificates and the plan of distribution thereof and has previously advised the Underwriters of all information (financial and other) with respect to the Depositor to be set forth therein.The Commission has not issued any order preventing or suspending the use of the Prospectus or the effectiveness of the Registration Statement and no proceedings for such purpose are pending or, to the Depositor’s knowledge, threatened by the Commission.There are no contracts or documents of the Depositor that are required to be filed as exhibits to the Registration Statement pursuant to the Act or the Rules and Regulations which have not been so filed or incorporated by reference therein on or prior to the Effective Date of the Registration Statement.The conditions to the use of a registration statement on Form S-3 under the Act, as set forth in the General Instructions to Form S-3, and the conditions of Rule 415 under the Act, have been satisfied with respect to the Registration Statement.For purposes of this Agreement, “Effective Time” means the date and time as of which such registration statement, or the most recent post-effective amendment thereto (if any) filed prior to the execution and delivery of this Agreement, was declared effective by the Commission and “Effective Date” means the date of the Effective Time. -2- At or prior to the time when sales to investors of the Certificates were first made, as set forth in the Pricing Supplement (the “Time of Sale”), the Depositor had prepared or approved the following information (collectively, the “Approved Offering Materials”):each “issuer free writing prospectus” (as defined pursuant to Rule433 under the Act, including the Time of Sale Offering Document identified in the Pricing Supplement, each an “Issuer Free Writing Prospectus”) and any other “free writing prospectus” (as defined pursuant to Rule405 under the Act, a “Free Writing Prospectus”), and any Corrective Information (as defined below) or portion thereof listed as “Approved Offering Materials” in the Pricing Supplement.If, subsequent to the date of this Agreement, the Depositor and the Underwriters have determined that such information included an untrue statement of material fact or omitted to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading and have terminated their old purchase contracts and entered into new purchase contracts with purchasers of the Certificates, then “Approved Offering Materials” will refer to the information available to purchasers at the time of entry into the first such new purchase contract, including any information that corrects such material misstatements or omissions (“Corrective Information”).As used in this Agreement, “Time of Sale Information” means any Approved Offering Materials with respect to the offering of the Certificates which has been conveyed to an investor at the Time of Sale to such investor.The Time of Sale Information shall, at a minimum, include the Time of Sale Offering Document. (c)The Registration Statement and the Prospectus conform, and any further amendments or supplements to the Registration Statement or the Prospectus will conform, when they become effective or are filed with the Commission, as the case may be, in all material respects to the requirements of the Act and the Rules and Regulations.The Registration Statement, as of the Effective Date thereof and of any amendment thereto, did not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading.The Prospectus for the Certificates, as of its date, and as amended or supplemented as of the Delivery Date (as defined in Section 3) and any Static Pool Information referenced therein, do not and will not contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided that no representation or warranty is made as to information contained in or omitted from the Registration Statement or the Prospectus in reliance upon and in conformity with written information (such information, the “Underwriters’
